Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 09/29/2022, wherein: 
Claims 1-4, 7-13, 15-21 and 23-28 are pending.  Claims 1, 3-4, 8-13, 15-21, and 23-25 have been amended.  Claims 5-6, 14, and 22.  Claims 26-28 are new.    
Claim Objections
2.	Objection for Claim 1 has been withdrawn because Applicant has amended claim 1.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	New dependent claim 28 recites: “The method of claim 1, wherein the voice command comprises commands to indicate at least one a format, a length, or a device to deliver the customized content”.  The scope of the underlined above feature is indefinite/unclear because it appears to be inconsistent meaning with the Applicant’s specification.  Applicant’s Specification paras 0067-0068 indicate:
[0067] User profile 505 is associated with the user 310 and may include information
about the user 310. For some implementations, the user profile 505 may include parameters that can be used to generate and to deliver the customized content 560. For example, the user 310 may indicate the format, length, and device to deliver the customized content.
	[0068] For some implementations, the user profile 505 may include geographic
information relating to user location and general personal information relating to profession, gender, marital status and age group. The user profile 505 may include options or parameters that enable the user 310 to specify opt-in or opt-out preferences such as remaining anonymous and being open to receiving unsolicited product or service information from vendors. There may be parameters that enable the user 310 to specify topics of interest.
[0069] Some of these parameters may be overridden by the user 310 via the voice
command. For example, the user 310 may issue a command such as "Hey Google, tell me more later about the F150 truck anonymously" to indicate no personal information is to be shared with a truck manufacturer or vendor when the customized content about the F150 truck is generated on behalf of the user 310. As another example, the user 310 may issue a command such as "Hey Google, tell me more later about the financing of a new F150 truck in my area."
As can be seen above, Applicant’s Specification paragraphs 0067-0069 above indicate “User profile 505 is associated with the user 310 and may include information about the user 310……  For example, the user 310 may indicate the format, length, and device to deliver the customized content…… There may be parameters that enable the user 310 to specify topics of interest….   Some of these parameters may be overridden by the user 310 via the voice command. For example, the user 310 may issue a command such as "Hey Google, tell me more later about the F150 truck anonymously" to indicate no personal information is to be shared with a truck manufacturer or vendor when the customized content about the F150 truck is generated on behalf of the user 310. As another example, the user 310 may issue a command such as "Hey Google, tell me more later about the financing of a new F150 truck in my area.”  However, these paragraphs do not explicitly teach the user’s indication of “the format, length, and device to deliver the customized content” in user profile via the user voice command.   As can be seen above, the examples regarding user using voice command to Google in para 0069 above does not relate to the user’s indication of “the format, length, and device to deliver the customized content” in the user profile.   
Therefore, for the purpose of examination in light of Applicant’s specification mentioned above, the Examiner construes that in claim 18, the limitation of “wherein the voice command comprises commands to indicate at least one a format, a length, or a device to deliver the customized content” is interpreted the same as “wherein the user profile indicate at least one a format, a length, or a device to deliver the customized content”.  Appropriated correction is required.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 7, 10-11, 15, 18-19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), and further in view of Immonen; (US 2004/0181604 A1):
6.	Independent claims 1, 10 and 18:  Tuskinskiy teaches a computer-implemented method and system comprising: 
streaming, by a streaming device, content (e.g., media stream in fig. 3, cl. 5 lines 23-38) from an online content provider (e.g., cl. 7 lines 25-35) to an output device (e.g., audio device 110), the content including one or more programs (e.g., advertisement) (step/element 1) {At least fig. 3 especially cl. 6 lines 1-67 through cl. 7 lines 8-45.  Also see fig. 4 cl. 9 lines 51-56};
playing, by the output device (e.g., one or more output devices 240 in fig. 2 cl. 6 lines 1-20 and 50-54), the audio media of the content (step/limitation 2) {At least fig. 3 cl. 7 lines 8-54};
receiving, by a listening logic (cl. 4 lines 34-54, fig. 2 cl. 6 lines 41-50 and figs 3 cl. 7 lines 45-66, cl. 8 lines 1-66 through cl. 9 lines 1-37) communicatively coupled to the output device (figs 2-3) and previously trained to learn and recognize a voice of a user (fig. 3 cl. 7 lines 45-66, cl. 8 lines 1-66 through cl. 9 lines 1-37.  Also see examples in figs. 4- 5 in cl. 9-10), audio media of the content (e.g., advertisement) (step/element 3) {At least figs. 3 cl. 7 lines 45-66, cl. 8 lines 1-66 through cl. 9 lines 1-37 and figs 4-5 in cl. 9 and 10}; 
converting, by a processor communicatively coupled to the listening logic (cl. 4 lines 34-54, fig. 2 cl. 6 lines 41-50 and figs 3 cl. 7 lines 45-66, cl. 8 lines 1-66 through cl. 9 lines 1-37), the audio media to text (cl. 7 lines 36-40, cl. 9 lines 26-28) (step/element 4) {At least cl. 4 lines 34-54, figs 2-3, fig. 3 cl. 7 especially lines 36-40};
determining, by the processor, an identifier of a program (e.g., phone number associated with the advertisement, name of a product or a service, a type of the product or the service, name of the company associated with the advertisement, internet address associated with the advertisement, street address of the company, text data pronounced during the advertisement…etc., in cl. 7 lines 29-45) in the content using artificial intelligence on the at least one of text, audio markers, or sounds of the audio media (step/element 5) {At least fig. 3 especially cl. 7 lines 25-45};
receiving, by the listening logic, a voice command from the user when the program is being streamed (step/element 6) At least cl. 7 lines 45-67, cl. 8 lines 8-67 and cl. 9 lines 1-37};
recognizing, by the listening logic, an intent of the user in the voice command based on previous training (step/element 7) {At least cl. 7 lines 45-67, cl. 8 lines 8-67 and cl. 9 lines 1-37};
generating, by the processor, content (e.g., displaying a map showing the street address of a company associated with the advertisement/program, displaying an information concerning the product or the service in the user browser via user device of the user in cl. 8 lines 24-53) based at least on the identifier (e.g., phone number associated with the advertisement, name of a product or a service, a type of the product or the service, name of the company associated with the advertisement, internet address associated with the advertisement, street address of the company, text data pronounced during the advertisement…etc., in cl. 7 lines 29-45)  (step/element 9) {At least fig. 3, cl. 8 especially lines 24-42 in context with fig. 3, cl. 7 lines 25-40.  Also see fig. 3, cl. 7 lines 46-67, cl. 8 lines 1-23, lines 54-67 and through cl. 9 lines 1-37}; and
delivering, by the output device, the content to the user during the streaming of the program (e.g., advertisement) (part of step/element 8) {At least fig. 3, cl. 8 especially lines 24-53 in context with fig. 3, cl. 7 lines 46-67, cl. 8 lines 1-23, lines 54-67 and through cl. 9 lines 1-37}.  The Examiner notes that, this limitation recites alternative option.  The Examiner elected to exam "generating, …., customized content based at least on the identifier of the program" but not the alternative “generating, …., customized content based at least on the updated user profile”.  However, the alternative is taught by Immonen below.        
However, Tushinskiy does not explicitly teach the underlined features:
generating, by the processor, customized content based at least on the identifier (part of step/element 9); and
delivering, by the output device, the customized content to the user in a form of at least one of an email, a text message, a link, or a video after the streaming of the program is completed (part of step/element 10).
Wagner teaches: 
generating, by the processor, customized content (e.g., supplemental information/additional personalized audio content such as personalized content 318 in fig. 3, cl. 15 lines 47-67 in context with cl. 2 lines 22-63) based at least on the identifier (e.g., identify music, audio books…etc., in cl. 7 lines 30-67 and cl. 8 lines 1-8) (part of step/element 9) {At least fig. 3 especially cl. 15 lines 29-67, cl. 16 lines 1-10, generating a supplemental information/ additional personalized audio content such as personalized content 318 based on user voice command/interaction.  Example of the supplemental information 308 presented on the user electronic device at time T4.   At least cl. 9 lines 61-67 indicates the supplemental information/additional personalized audio content can be based in part on information provided by the logging module 142, for example, such as information that the user profile associated with the user 112 responds to one form of supplemental information over another.  Also see cl. 2 lines 5-67, cl. 3 lines 1-40 in context with cl. 11 lines 1-14 and cl. 7 lines 15-67, cl. 8 lines 1-8, cl. 9 lines 60-67}; and
delivering, the customized content to the user in a form of at least one of an email, a text message, a link, or a video (cl. 2 lines 22-63 and cl. 15 lines 60-67, see email, , SMS/text messages) after the streaming of the program is completed (cl. 2 lines 26-35, see the user can receive the supplemental information/ customized content at a time removed from the interruption e.g., at a later time so as to not interfere with the content stream, or at a later time when a user is likely to respond to the supplemental information, etc.,) (part of step/element 10) {At least cl. 2 lines 22-63 in context with fig. 3 cl. 15 lines 29-67 especially lines 60-67), and cl. 16 lines 1-10},      
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “determining, by the processor, an identifier of a program in the content using artificial intelligence on the at least one of text, audio markers, or sounds of the audio media; a memory communicatively coupled to the processor; generating, by the processor, content based at least on the identifier; and delivering, by the output device, the content to the user during the streaming of the program”  of Tushinskiy to include “generating, by the processor, customized content based at least on the identifier; and delivering, by the output device, the customized content to the user in a form of at least one of an email, a text message, a link, or a video after the streaming of the program is completed”, taught by Wagner.  One would be motivated to do this in order to record exactly which advertisement/program the user has viewed/interacted (e.g., voice-command interaction) so that the provider/advertiser will be able to provide the users with the customized/personalized content/advertisement that are best fit with user personal profile/preferences/interests.  Also, providing the user via one of a plurality of communication channels (e.g., email, SMS…) after the streaming of program is completed would increase the users’ experiences and avoid interfere with the content/program stream (Wagner: Cl. 2 lines 22-32).  
However, the combination of Tuskinskiy and Wagner does not explicitly teach the underlined features: 
updating, by the processor, a user profile associated with the user based on the intent to generate an updated user profile (step/element 8);
generating, by the processor, customized content based at least on one of the identifier of the program or the updated user profile (part of step/element 9).  The Examiner notes again that the Examiner elected to exam "generating, …., customized content based at least on the identifier of the program" but not the alternative “generating, …., customized content based at least on the updated user profile” above.  However, again the alternative is taught by Immonen below.
Immonen teaches updating, by the processor, a user profile associated with the user based on the intent (e.g., user speak a voice command in para 0062) to generate an updated user profile (step/element 8); and generating customized content based at least on the updated user profile (part of step/limitation 9) {At least para 0062, (see customized topics to be pushed to the terminal based on the updated user profile resulting from e.g., user speak a voice command) in context with par 0071, (see voice recognition system)}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving, by the listening logic, a voice command from the user when the program is being streamed; and recognizing, by the listening logic, an intent of the user in the voice command based on previous training” of the combination of Tuskinskiy and Wagner to include “updating, by the processor, a user profile associated with the user based on the intent to generate an updated user profile and generating customized content based at least on the updated user profile”, taught by Immonen.  One would be motivated to do this in order to enable to targeting customized content/advertisement to the user more effectively.  
7.	Claims 2, 11 and 19:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention as in claims 1, 10 and 18. The combination further teaches receiving, by the listening logic, a second voice command from the user when the program is being streamed; recognizing by the listening logic, another of the user in the first voice command based on previous training {Tuskinskiy: At least cl. 7 lines 45-67, cl. 8 lines 8-67 and cl. 9 lines 1-37}, and also {Wagner:  At least figs. 2-3 especially cl. 15 lines 29-60 in context with cl. 7 lines 30-67 and cl. 8 lines 1-8}.  
8.	Claims 7, 15 and 23:    The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 1, 10 and 18.  The combination further teaches wherein the delivering of the customized content (e.g., supplemental information) is performed only after the streaming of the program is completed {Wagner: At least cl. 2 lines 22-38 especially lines 29-35}. 
9.	Claims 3-4, 12-13 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), and further in view of Kato; (US 2006/0015409 A1): 
10.	Claims 3, 12 and 20:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention as in claims 2, 11 and 19. The combination further teaches storing  the identifier in a memory/logging module communicatively connected to the listening logic when the program is being streamed {Tuskinskiy:  At least figs. 2-3 especially cl. 7 lines 25-67, cl. 8 lines 1-42}, and {Wagner: cl. 7 lines 16-67 and cl. 8 lines 1-8 in context with Cl. 15 lines 29-67, cl. 16 lines 1-10 especially see logging module 142 in cl. 7 lines 30-67, cl. 8 lines 1-8}.   
	However, the combination of Tuskinskiy, Wagner and Immonen does not explicitly teach the underlined features: “wherein the storing of the identifier further comprises storing the identifier in a temporary buffer communicatively connected to the listening logic when the program is being streamed”
	Kato teaches a general concept of storing an identifier in a temporary buffer (para 0073)  when the program is being streamed {At least fig. 7 paras 0072-0073 especially para 0073}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “storing the identifier in a memory/logging module communicatively connected to the listening logic when the program is being streamed” of the combination of Tuskinskiy, Wagner and Immonen to include “storing an identifier in a temporary buffer when the program is being streamed”, taught by Kato.  One would be motivated to do this in order to support fast, efficient and smooth data processing. 
11.	Claims 4, 13 and 21:  The combination of Tuskinskiy, Wagner, Immonen and Kato teaches the claimed invention as in claims 3, 12 and 20. The combination further teaches wherein the storing of the identifier further comprises in response to the second voice command being received when the program is being streamed, maintaining the identifier in the temporary buffer {Tuskinskiy: At least cl. 4 lines 34-64, figs. 2-3 especially cl. 7 lines 25-67, cl. 8 lines 1-42}, {Wagner: At least Cl. 15 lines 29-67, cl. 16 lines 1-10 in context with cl. 7 lines 15-67, cl. 8 lines 1-8}, and {Kato: At least fig. 7 paras 0072-0073 especially para 0073}.  
14.	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), and further in view of Sgaraglino; (US 2003/0229893):
15.	Claims 8, 16 and 24:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention as in claims 2, 11 and 19.  The combination further teaches:
receiving, by the listening logic, a third voice command (e.g., one or more voice commands such as “yes, I want it”/first command, “open the website”/second command….etc., in cl. 8 lines 54-67 of Tuskinskiy) from the user during the streaming of the program, the second voice command indicating that the user is ready to receive the customized content {Tuskinskiy:  At least cl. 8 lines 54-67, cl. 9 lines 1-37 in context with cl. 8 lines 24-53}; and also {Wagner: cl. 15 lines 29-67 and cl. 16 lines 1-10}. 
delivering, by the output device, the customized content in responsive to receiving the third voice command {Tuskinskiy:  At least cl. 8 lines 54-67, cl. 9 lines 1-37 in context with cl. 8 lines 24-53}; and {Wagner:  At least fig. 3 especially cl. 15 lines 61-67, cl. 16 lines 10}.
However, the combination of Tuskinskiy, Wagner and Immonen does not explicitly teach the underlined feature: “receiving, by the listening logic, a third voice command from the user after the streaming of the program, the second voice command indicating that the user is ready to receive the customized content”  
	Sgaraglino teaches a general concept of receiving a voice command from the user after the streaming of the program, the voice command indicating that the user is ready to receive the content {At least para 0043}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving, by the listening logic, a third voice command from the user during the streaming of the program, the third voice command indicating that the user is ready to receive the customized content” of the combination of Tuskinskiy, Wagner and Immonen to include “receiving a voice command from the user after the streaming of the program, the voice command indicating that the user is ready to receive the content”, taught by Sgaraglino.  One would be motivated to do this in order to provide another time option (e.g., requesting via voice command additional content/additional information after the streaming of the program/content) for the user to request additional content/additional information).  This in turn would enhance user’s experience.       
16.	Claim 9, 17 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), and further in view of Alhadeff et al; (US 2013/0080242 A1):
17.	Claims 9, 17 and 25:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention in claims 8, 16 and 24.  The combination further teaches sending/delivering, by the processor, the customized content when receiving a second voice command (request) from the user {Tuskinskiy:  At least cl. 7 lines 8-67, cl. 8 lines 1-42, 54-67 through cl. 9 lines 1-37}, and also {Wagner:  At least cl. 2 lines 5-38, cl. 15 lines 29-60}.
	However, the combination of Tuskinskiy, Wagner and Immonen does not explicitly teach the underlined features: “notifying the user periodically about a presence of the customized content, without/before receiving a second voice command from the user”. 
	Alhadeff teaches a general concept of notifying the user periodically about a presence of the content (e.g., advertisement), without/before receiving a request from the user {At least para 0217}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “sending/delivering, by the processor, the customized content when receiving a second voice command from the user” of the combination of Tuskinskiy, Wagner and Immonen to include “notifying the user periodically about a presence of the content, without/before receiving a request from the user”, taught by Alhadeff.  One would be motivated to do this in order to enrich the options of sending/delivering content/advertisement to the user, which in turn would enhance user’s experience.   
18.	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), and further in view of Shipman et al; (US 2014/0006154):
19.	Claim 26:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention in claim 1.  The combination does not explicitly teach the underlined features: “wherein the user profile comprises opt-in and opt-out preference of the user”.
	Shipman teaches a general concept of wherein user profile comprises opt-in and opt-out preference of the user {At least fig. 4 paras 0027-0028 and fig. 5 para 0029}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the user profile” of the combination of Tushinskiy, Wagner and Immonen to include “wherein user profile comprises opt-in and opt-out preference of the user”, taught by Shipman.  One would be motivated to do this in order to provide contextual advertising and merchandizing based on user configurable preferences {Shipman:  At least para 0009}.  This in turn would increase the effectiveness of the advertisements.  
20.	Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), in view of Shipman et al; (US 2014/0006154), and further in view of Publicover et al; (US 2016/0253710 A1): 
21.	Claim 27:   The combination of Tuskinskiy, Wagner, Immonen and Shipman teaches the claimed invention in claim 26.  The combination does not explicitly teach the underlined features: “wherein the preference comprises at least one of remaining anonymous, being open to receiving unsolicited product, or being open to receiving service information from vendors.”
	Publicover teaches a general concept of wherein preference comprises at least one of remaining anonymous, being open to receiving unsolicited product, or being open to receiving service information from vendors {At least in para 0021}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the preference” of the combination of Tuskinskiy, Wagner, Immonen and Shipman to include “wherein preference comprises at least one of remaining anonymous, being open to receiving unsolicited product, or being open to receiving service information from vendors”, taught by Publicover.  One would be motivated to do this in order to protect the user privacy.  
22.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1), in view of Immonen; (US 2004/0181604 A1), and further in view of Frengut et al; (US 2002/0046099):  
23.	Claim 28:  The combination of Tuskinskiy, Wagner and Immonen teaches the claimed invention in claim 1.  The combination does not explicitly teach the underlined features: “wherein the user profile indicates at least one a format, a length, or a device to deliver the customized content” (Please note of 112(b) rejection above). 
	Frengut teaches a general concept of wherein a user profile indicates at least one a format to deliver the customized content {At least paras 0036, 0038-0040}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the profile” of the combination of Tuskinskiy, Wagner and Immonen to include “wherein a user profile indicates at least one a format to deliver the customized content”, taught by Frengut.  One would be motivated to do this in order to enable an efficient method of disseminating advertisements and other information over the Internet to consumers that have indicated a high interest in the subject matter of the ad {Frengut:  At least para 0007}.  
Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goodman; (US 2017/0329848), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least paras 0033-0035, 0056, 0072, and fig. 4 paras 0104-0115}.  Scannell; (US 2006/0123053), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least paras 0025-0039, 0251-0252, 0289-0293, 0321-0303}.  Gharaat et al; (US 2013/0223816), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least fig. 8 paras 0131-0137 and also fig. 9 paras 0138-0141}.  Also, see Des Jardins; (US 2017/0147576), wherein teaches playing an audio media of the content, converting the audio to text, determining an identifier of a program in the content using artificial intelligence on the at least one of the text in at least paras 0018-0021, fig. 3 paras 0037-0038, 0040-0048 and fig. 5 paras 0061-0067, 0073, figs 6A-6B paras 0077-0080, 0089.  In addition, see Sgaraglino; (US 2003/0229893), wherein teaches delivering, the content to the user in a form of an email after the streaming of the program is completed in at least para 0043.   Further, see other preferences in PTO-892 form.    
Response to Arguments
15.	 Regarding 103, Applicant’s arguments regarding 103 have been fully considered but are moot in view of a new ground rejection.  See new added reference Immonen; (US 2004/0181604 A1) to the rejection above.  
	Further, please notes of a new 112(b) rejection above for claim 28. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681